Fletcher, J.,
delivered the opinion of the court.
The prinmipal witness testifying on behalf of the appellant was Biley Cooper, the defendant’s father. On his cross-examination the state was permitted to ask him the following question : “Going back to what I asked you about George Harrison, I want to change that and ask you this: Didn’t George Harrison come down in your field before the killing occurred on Tuesday, and ask you if you had heard about the mess Walter Cooper had been telling about Sam Hightower’s wife, and didn’t you tell him, ‘Yes,’ you had heard it, and didn’t he say then that he wanted his name taken out of it, that he was going to see Walter Cooper and get him to take his name out of it, and he didn’t want Walter Cooper to be coming on his premises with his shot*483gun. Then didn’t you say to him that he hadn’t better say anything to Walter Cooper about it, that he (Walter) would kill him and the 'Hightowers, too, that he was already pretty mad about this thing, and any man that would tell another man what Walter had told Sam Hightower, he would kill any man ?” The witness deniéd having made these statements, and thereupon the state was permitted in rebuttal, over the earnest objection of appellant, to prove by George Harrison that this conversation had taken place. It is perfectly obvious that this testimony was incompetent, since its only effect was to impeach the defendant’s most important witness upon a matter which was entirely immaterial and collateral. Nothing is better settled than that such an impeachment is improper. Williams v. State, 73 Miss. 820, 19 South. 826; Garner v. State, 76 Miss. 515, 25 South. 363; Bell v. State (Miss.), 38 South. 796.
It is insisted on behalf of the state, however, that in spite of this error the ease should be affirmed, because appellant is overwhelmingly shown to be guilty of murder. We think the case sufficiently close on the facts to make it important that a grave error of law, such as we have indicated, should not be disregarded by this court. We are not to be understood as expressing any opinion upon the value of the testimony; but we are not satisfied that appellant’s guilt has been demonstrated with such overwhelming clearness as to warrant us in disregarding an error which runs counter to a well-settled principle of law.

Reversed and remanded.